—Determination of respondent Police Commissioner, dated April 8, 1998, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Robert Lippman, J.], entered on or about December 17, 1998) dismissed, without costs.
Respondent’s findings that petitioner, while off duty, menaced a bus driver with a gun, and approximately a month later was involved in a verbal and physical altercation with traffic enforcement agents who were ticketing a car, during which petitioner injured the agents, were necessarily based on witness credibility, and are not subject to judicial review (see, Matter of Pesante v Abate, 211 AD2d 504). The penalty does not shock our sense of fairness. Concur—Rosenberger, J. P., Mazzarelli, Wallach and Saxe, JJ.